EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin B. Harris on April 9, 2021.
The application has been amended as follows: 
Canceled claims 7, 11, 18 and 22.
Amended claim 1 as follows:
1. (Currently Amended) A mounting assembly coupled to a mounting surface having a mounting aperture, the mounting assembly comprising: 
a first fastener comprising: 
a first head comprising an upper side and a lower side, the upper side of the head having one or more surfaces that define a connector portion; and 
a first shaft extending from the lower side of the first head into the mounting aperture of the mounting surface; 
a sealing washer disposed around the first shaft of the first fastener between the mounting surface and the lower side of the first head of the first fastener, the sealing washer defining one or more chambers that contain a sealant, the one or more chambers comprising a frangible dispensing portion configured to rupture when a pressure of the sealant in the chamber exceeds a threshold, the frangible dispensing 

a second fastener engaging the connector portion of the first fastener, the second fastener comprising: 
a second head comprising an upper side and a lower side; and 
a second shaft extending from the lower side of the second head into the connector portion of the first head of the first fastener to secure the second fastener relative to the first fastener; and 
a mounting bracket disposed between the first head of the first fastener and the second head of the second fastener such that the second shaft of the second fastener extends through an opening in the mounting bracket, 
wherein a bottom face of the mounting bracket defines a first cavity corresponding shaped with and receiving the first head of the first fastener such that the first head seats within the first cavity with the lower side of the first fastener head flush with the bottom face of the mounting bracket, and wherein the lower side of the first fastener head defines a second cavity receiving a portion of the sealing washer.  

Amended claim 12 as follows:
12. (Currently Amended) A mounting assembly coupled to a mounting surface having a mounting aperture, the mounting assembly comprising: 
a first fastener comprising: 
a first head comprising an upper side and a lower side, the upper side of the head having one or more surfaces that define a connector portion; and 
a first shaft extending from the lower side of the first head into the mounting aperture of the mounting surface; 
a second fastener engaging the connector portion of the first fastener, the second fastener comprising: 
a second head comprising an upper side and a lower side; and 
a second shaft extending from the lower side of the second head into the connector portion of the first head of the first fastener to secure the second fastener relative to the first fastener; [[and]] 
a mounting bracket disposed between the first head of the first fastener and the second head of the second fastener such that the second shaft of the second fastener extends through an opening in the mounting bracket; 
a sealing washer disposed around the first shaft of the first fastener between the mounting surface and the lower side of the first head of the first fastener, the sealing washer defining separate chambers that contain a sealant, the separate chambers each comprising a frangible dispensing portion configured to rupture when a pressure of the sealant in the chamber exceeds a threshold, the frangible dispensing portion configured to direct the sealant toward the first shaft of the first fastener upon rupture; and 

a flashing disposed between the sealing washer and the mounting surface, wherein the first shaft of the first fastener extends through flashing,  

wherein a bottom face of the mounting bracket defines a first cavity corresponding shaped with and receiving the first head of the first fastener such that the first head seats within the first cavity with the lower side of the first fastener head flush with the bottom face of the mounting bracket, and wherein the lower side of the first fastener head defines a second cavity receiving a portion of the sealing washer.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 12, Matsushita Electric Works (JP 3163225) in view of Wu (US 5,281,065) and Liu (US 8,136,311) discloses the claimed mounting assembly with the exception of wherein a bottom face of the mounting bracket defines a first cavity corresponding shaped with and receiving the first head of the first fastener such that the first head seats within the first cavity with the lower side of the first fastener head flush 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the mounting assembly disclosed by Matsushita Electric Works in view of Wu and Liu to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


04/09/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619